299 F.2d 940
62-1 USTC  P 9360
In the Matter of STONEWALL PRECISION CORP., Bankrupt.Irwin M. BERNER, Trustee in Bankruptcy of StonewallPrecision Corp., Bankrupt, Appellant,v.UNITED STATES of America, Appellee.
No. 236, Docket 27068.
United States Court of Appeals Second Circuit.
Argued Feb. 19, 1962.Edcided March 27, 1962.

Benjamin Brownstein, New York City, (Siegel & Brownstein, New York City, and Samuel Wagner, Brooklyn, N.Y., on the brief; Edward I. Kaplan, New York City, of counsel), for appellant.
David Klingsberg, Asst. U.S. Atty.  (Robert M. Morgenthau, U.S. Atty., on the brief; Robert Arum, Asst. U.S. of counsel), for appellee.
Before MOORE, FRIENDLY and MARSHALL, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the opinion below which is reported at 195 F.Supp. 576.